Citation Nr: 0105276	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972 and from September 1972 to September 1982.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
November 1998 rating decision of the Department of Veterans 
Affairs (VA) Houston, Texas, Regional Office (RO), which 
denied reopening the claim of entitlement to service 
connection for a left knee disability.

In September 2000, the veteran testified at a Board hearing 
from the Houston RO via videoconference before the 
undersigned; a transcript of that hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  In a final decision dated in February 1985, the Board 
denied service connection for a left knee disability.

2.  Evidence received since the February 1985 denial of 
service connection for a left knee disability is probative of 
the issue at hand and is so significant that it must be 
considered in order to decide fairly the merits of the claim.

3.  The available evidence is in relative equipoise as to 
whether the veteran's currently-diagnosed left knee disorder 
had its onset during active service.  


CONCLUSIONS OF LAW

1.  Since the Board's February 1985 decision, new and 
material evidence to reopen the claim of service connection 
for a left knee disability has been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his left knee disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records encompassing the date of the 
veteran's claimed left knee injury are missing from the 
claims file.  In such cases, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991)

As stated above, the veteran was discharged from active 
service in September 1982.  A December 1982 VA medical 
examination report indicates the presence of residuals of a 
1980 left knee injury.  As reported by the veteran, no 
surgery was conducted.  He stated that he experienced 
occasional pain and that the injury caused no impairment.  
The examiner described the left knee as normal and stated 
that discomfort occurred only in a full squat position when 
compared with the right knee.  The examiner further noted 
free range of motion and the absence of crepitus, a limp, or 
instability. 

The May 1983 rating decision denying service connection for a 
left knee disability reflects that efforts to locate medical 
records dating after the conclusion of the veteran's first 
period of service in February 1972 had been unsuccessful.  
The February 1985 Board decision denying service connection 
for a left knee disability, however, does appear to be based 
on a review of service medical records.

As indicated in the February 1985 Board decision, the veteran 
was seen at the "adult clinic" in May 1980 after reportedly 
injuring his left knee while playing soccer.  The left knee, 
apparently, was swollen, tender to the touch, and painful on 
range of motion.  X-rays were negative.  The veteran 
complained of pain in the medial joint line and tibial 
insertion of the midcostal line.  A contemporary physical 
examination revealed a very tense knee with 2-plus/4-plus 
effusion.  The impression was a grade I sprain of the medial 
collateral ligament and a possible medial meniscus tear.  The 
veteran was given a cylinder cast for four weeks and 
instructed to undergo physical therapy.  In June 1980, the 
veteran's range of motion was from zero to 90 degrees, with 
no effusion or tenderness.  An August 1980 examination 
revealed no regular swelling, effusion, or laxity.  However, 
there was some tenderness on the midjoint line.  The veteran 
was given a 90-day profile where he could run but not jump.  
The veteran's discharge examination indicates that the left 
knee was normal at that time.

An October 1997 radiologic report indicates minimal narrowing 
involving the medial compartment of the left knee and minor 
intra-articular effusion of the left knee.  In February 1998, 
a medial meniscal tear was shown on a magnetic resonance 
imaging test.

January 1999 progress notes indicate that the veteran had 
minor left knee trouble, to include popping and locking, 
since a football injury in the 1980's.  The notes also 
indicate that in 1998, pain in the medial aspect of the knee 
worsened significantly.  He was diagnosed with 
pseudoexfoliation syndrome and given a home exercise program.

In September 1999, he underwent left knee surgery.  The 
operation report indicates that the veteran had a previous 
partial meniscectomy on the left side and recurrent pain and 
effusion with progressive mechanical symptoms.  Surgery 
revealed tricompartmental degenerative joint disease, a 
stable meniscus, and stable cruciate ligaments.  There was 
evidence of a horizontal meniscus tear.

In a January 2000 statement appended to the VA Form 9, the 
veteran stated that he injured his knee while stationed in 
Germany in 1981.  He asserted that he was told, at the time, 
that a meniscus tear was possible.  Pain and other symptoms 
gradually increased over the years.  He claimed to have had 
no subsequent left knee injuries.

In a September 2000 video conference hearing before the 
undersigned, the veteran testified that he sustained the left 
knee injury while playing football in 1980 or 1981.  He 
stated that he received treatment and experienced no adverse 
symptoms.  He testified that he did not make mention of his 
left knee during his discharge examination because "it 
wasn't really bothering [him] to any extent at that time."  
He had sporadic left knee problems throughout the years and 
began experiencing more severe symptoms three or four years 
prior the Board hearing.  He noted that he had not injured 
his left knee since service.  The veteran stated that he 
currently works as a canine officer with the Customs Service 
and that the work entails running and walking and is 
strenuous to the knees.  

The veteran stated that he underwent left knee surgery in 
September 1999, and that it was the only surgical procedure 
performed on his knee.  He stated that he does not wear a 
brace.  However, he asserted that he is still experiencing 
the same sort of pain he suffered prior to surgery, to 
include "shooting pains" in the mid-thigh area.

Following the hearing, the veteran submitted an opinion from 
W.L.F., M.D. dated in September 2000 indicating that the 
veteran's current left knee disability originated in service.  
The physician indicated that X-rays show mild degenerative 
changes in the left knee.  The physician noted mild arthritis 
in the left knee and a history of a meniscal tear and knee 
injury.  He opined that the veteran's left knee disability is 
related to his in-service knee injury.  The physician based 
his opinion on X-rays, a history provided by the veteran, and 
a physical examination that revealed full motion and stable 
ligaments, no effusion, mild crepitus, and mild joint line 
tenderness.  The Board notes that the veteran waived initial 
RO consideration of this evidence in accordance with 38 
C.F.R. § 20.1304 (1999).


II.  Application to Reopen Claim of Service Connection for a 
Left Knee Disorder

As noted above, the veteran's claim of service connection for 
a left knee disorder was denied in a February 1985 rating 
decision that became final.  Except as provided in § 5108 of 
this title, when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to a claim that has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id. at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In Kutscherousky v. West, 
12 Vet. App. 369 (1999), the Court held that the holding in 
Justus was not altered by the Federal Circuit decision in 
Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the final Board 
decision in February 1985.

In this case, the additional evidence submitted after the 
initial rating decision consists of VA medical records 
pertaining to the veteran's left knee and an opinion from a 
private physician regarding the etiology of the veteran's 
claimed disability.  The newly-furnished evidence reflects a 
clear picture of the nature of the veteran's claimed left 
knee disability, a diagnosis of mild arthritis, and a 
competent medical opinion as to the etiology of the 
condition.  This evidence is new as the claims file contained 
no medical opinion linking the veteran's present left knee 
disability to service.

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim of 
service connection for a left knee disability in that it 
contributes to a more complete picture of the origin of the 
veteran's claimed disability.  See 38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.

III.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the "benefit of doubt" when there is an 
approximate balance of positive and negative evidence.  See 
also 38 C.F.R. § 3.102.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
law requires that the veteran prevail.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990). 

Review of the claims file in its entirety, taking into 
consideration both the original and new evidence, while 
affording the veteran the benefit of the doubt, demonstrates 
that his currently diagnosed left knee disability, to include 
mild arthritis, likely had its inception in active service.  

Although service medical records from the relevant period are 
unavailable, review of the February 1985 Board decision 
denying service connection for a left knee disability 
provides insight into the information likely contained 
therein.  As well, the opinion provided by W.L.F., M.D. 
relies on a history provided by the veteran, which is 
consistent with other statements and documentation contained 
within the claims file.  In reaching its decision, the Board 
considered evidence of an in-service injury to the left knee, 
a current diagnosis of a left knee disability, and a 
competent medical opinion linking the two, with no clear 
evidence in refutation of that opinion.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (it is the Board's duty to 
determine the credibility and weight of evidence). 


ORDER

Service connection for a left knee disability is granted.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

